Per Curiam.
This case involves the jurisdiction of the mayor of the town of South Boston over offenses committed more than one mile beyond the corporate limits of the town. This question was settled adversely to the claim of the mayor of said town in the cases of Jordan v. South Boston, Gerst v. Commonwealth ex rel South Boston, and Banks v. Commonwealth ex rel South Boston, ante page 838, 122 S. E. 265, decided at this term of the court For the.reasons stated in the opinion delivered in those cases, the judgment of the Circuit Court of Halifax county in this case will be reversed, the verdict of the jury set aside, and the case dismissed at the costs of the town of South Boston.

Reversed.